STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 July 30, 2015
              Plaintiff-Appellee,

v                                                                No. 321474
                                                                 Berrien Circuit Court
LAWRENCE CLIFTON DOUGLAS,                                        LC No. 2013-016348-FH

              Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and STEPHENS, JJ.

PER CURIAM.

        Defendant Lawrence Clifton Douglas appeals by leave granted the costs, fines,
assessments, fees, and restitution imposed by the trial court at sentencing. He had pled no
contest to operating a motor vehicle while intoxicated (OWI), third-offense, MCL 257.625(1)(a)
and (9)(c), and operating a vehicle while license suspended (DWLS), second-offense, MCL
257.904(1) and (3)(b). Defendant was sentenced to 23 to 60 months’ imprisonment for the OWI
conviction and to 113 days for the DWLS conviction. The trial court also imposed a $750 fine,
$1,000 in court costs, $11,320 in restitution, a $130 victim’s rights assessment, $118 in state
costs, a screening fee of $125, and $300 in attorney fees. We affirm all aspects of defendant’s
convictions and sentences, except that remand is necessary with respect to the imposition of
$1,000 in court costs. On the strength of this Court’s recent controlling opinion in People v
Konopka, __ Mich App __; __ NW2d __, issued March 3, 2015 (Docket No. 319913), the
Legislature’s amendment of MCL 769.1k(1)(b) pursuant to 2014 PA 352 retroactively authorized
the imposition of court costs in this case. But remand is nonetheless necessary for an
examination of the factual basis underlying the amount of the court costs that defendant was
ordered to pay.

        This case arises out of defendant’s operation of a motor vehicle on a suspended license
and while intoxicated, during which defendant’s car struck a “PACE” bus owned by Battle Creek
Area Ambulance, Inc. (“ambulance company”), resulting in significant damage to the bus.
Defendant fled the scene of the accident in his car, but was later apprehended. On appeal,
defendant first argues that the trial court exceeded its sentencing power and invaded the
jurisdiction of the Department of Corrections (DOC) by prohibiting defendant’s release from
parole until his fines and costs were fully paid. We review this unpreserved argument for plain
error affecting defendant’s substantial rights. People v Carines, 460 Mich. 750, 763-764; 597
NW2d 130 (1999).

                                              -1-
         The DOC “has exclusive jurisdiction over paroles, commutations, and penal institutions,
subject to the constitutional powers of the state’s Judicial and Executive Departments.” People v
Greenberg, 176 Mich. App. 296, 310; 439 NW2d 336 (1989), citing MCL 791.204(b) (“Subject to
constitutional powers vested in the executive and judicial departments of the state, the
department shall have exclusive jurisdiction over . . . paroles.”). Absent statutory authority, a
sentencing court lacks the “ability to impose . . . restrictions upon the . . . [DOC’s] decision to
parole a prisoner.” Greenberg, 176 Mich. App. at 310. The Greenberg panel held that there was
no statutory provision granting “the sentencing judge the power to make full payment of
restitution a prerequisite for obtaining parole[.]” Id. at 311; see also People v Gosselin, 493
Mich. 900; 822 NW2d 792 (2012). This Court in Hopkins v Parole Bd, 237 Mich. App. 629, 637;
604 NW2d 686 (1999), observed:

                 The Parole Board was established as an entity within the Department of
          Corrections. Pursuant to a legislative grant of authority, the Department of
          Corrections possesses sole jurisdiction over questions of parole.

                                                 ...

                   The release of a prisoner on parole shall be granted solely upon the
          initiative of the parole board. Furthermore, specific determinations whether to
          release prisoners on parole rest within the Parole Board's discretion. Accordingly,
          . . . the executive branch, specifically the Parole Board, possesses exclusive
          discretion to grant or deny parole. [Citations and quotation marks omitted.]

       Here, at the sentencing hearing, the trial court informed defendant that the total amount
owing in costs, fines, assessments, fees, and restitution “is to be paid while you are incarcerated
and prior to your release from parole.” The judgment of sentence, however, provided:

          COURT RECOMMENDATIONS: RECOMMEND SUBSTANCE ABUSE
          COUNSELING. F/C[1] TO BE PAID WHILE INCARCERATED AND PRIOR
          TO RELEASE FROM PAROLE.

         Although the trial court’s remarks at sentencing indicated that defendant had to pay all of
the costs, fines, assessments, fees, and restitution before he could be released from parole, it is
the terms of the judgment of sentence, not the trial court’s remarks at sentencing, that are
controlling. People v Vincent, 455 Mich. 110, 123; 565 NW2d 629 (1997) (a trial court speaks
through its judgments and orders, not its oral statements). The judgment of sentence merely
made payment during incarceration a recommendation and not a requirement relative to parole
eligibility; therefore, the trial court did not exceed its authority nor invade the DOC or Parole
Board’s jurisdiction. There was no error, plain or otherwise. To the extent that an issue
develops in the future on this matter, this opinion, absent modification or reversal by our
Supreme Court, dictates that the Parole Board and the DOC have full control concerning matters
of defendant’s parole, regardless of the trial court’s remarks at the sentencing hearing.


1
    Presumably, F/C refers to fines and costs.


                                                  -2-
        Next, defendant argues that the trial court erred by ordering him to pay an arbitrary
amount in restitution without attempting to ascertain the actual amount of the loss sustained as a
result of defendant’s conduct. Again, this unpreserved argument is reviewed for plain error
affecting defendant’s substantial rights. Carines, 460 Mich. at 763-764.

       “ ‘Restitution is afforded both by statute and by the Michigan Constitution.’ ” People v
Bell, 276 Mich. App. 342, 346; 741 NW2d 57 (2007) (citation omitted). The Michigan
Constitution provides that crime victims have “[t]he right to restitution.” Const 1963, art 1, § 24.
The Crime Victim’s Rights Act (CVRA), MCL 780.751 et seq., provides in relevant part:

              (2) Except as provided in subsection (8), when sentencing a defendant
       convicted of a crime, the court shall order, in addition to or in lieu of any other
       penalty authorized by law or in addition to any other penalty required by law, that
       the defendant make full restitution to any victim of the defendant's course of
       conduct that gives rise to the conviction . . . . .

                                                ...

              (8) The court shall order restitution to the crime victim services
       commission or to any individuals, partnerships, corporations, associations,
       governmental entities, or other legal entities that have compensated the victim or
       the victim's estate for a loss incurred by the victim to the extent of the
       compensation paid for that loss. . . . . [MCL 780.766.]

         “The pertinent language of the CVRA clearly states that a sentencing court shall order
restitution to the victim of a crime or to an entity that has compensated the victim.” Bell, 276
Mich. App. at 347. “The use of the word ‘shall’ indicates that the directive to order restitution is
mandatory, unless . . . [an] exception applies.” Id. “This Court has held that an insurance
company may be awarded restitution under the CVRA for money paid to a victim for a
defendant’s criminal act.” Id. at 346-347. The CVRA also clearly provides that a defendant
must “make full restitution to any victim of the defendant’s course of conduct that gives rise to
the conviction . . . .” MCL 780.766(2).

        The presentence investigation report (PSIR) contained information showing that the
ambulance company owned the bus that defendant had struck with his vehicle. Attached to the
PSIR were photographs of the damaged bus, an appraisal describing the needed repairs to the bus
and estimating the associated costs, an insurance-claim document, a copy of the insurance check
remitted to the ambulance company covering the repair costs, and a letter from the insurer to the
prosecutor requesting the prosecutor to seek restitution. The documents reflected that the cost to
repair the bus amounted to $11,320 and that the insurer paid the ambulance company $11,320.
At sentencing, the trial court ruled that defendant had to pay $11,320 in restitution, and the ruling
was made part of the judgment of sentence.

        Although there was an opportunity to challenge the estimate and the amount paid by the
insurer at sentencing, defendant did not challenge its accuracy. “Only an actual dispute, properly
raised at the sentencing hearing in respect to the type or amount of restitution, triggers the need
to resolve the dispute by a preponderance of the evidence.” People v Grant, 455 Mich. 221, 243;

                                                -3-
565 NW2d 389 (1997), citing MCL 780.767(4). In People v Bowling, 299 Mich. App. 552, 563-
564; 830 NW2d 800 (2013), this Court addressed a challenge to the amount of restitution ordered
by the trial court, stating:

               [A]t sentencing the trial court may treat the contents of the presentence
       investigation report as presumptively accurate. The trial court is entitled to rely on
       the report unless the defendant effectively challenges an adverse factual allegation
       in the report.

               In the instant case, the presentence investigation report contained
       information regarding the costs of this incident to the homeowner. The
       homeowner indicated that he and his family received professional counseling after
       the home invasion, costing $880. He also requested $1,000 reimbursement for the
       insurance deductible he paid relating to the damage caused during the home
       invasion and $1,131.46 for carpet replacement, which his insurance did not cover.
       In addition, his insurance company incurred $2,878.77 in costs paid to the
       homeowner. Although there was ample opportunity, defendant never challenged
       these factual assertions in the report. Thus, the trial court was entitled to rely on
       the accuracy of the amounts provided in the presentence investigation report.
       [Citations omitted.]

        Accordingly, the trial court here was entitled to rely on the PSIR and the attached
documentation in determining the amount of restitution owed to the insurer, given the absence of
a challenge by defendant. Therefore, the trial court did not err when it imposed restitution in the
amount of $11,320, which reflected the amount of the loss incurred as a result of defendant’s
criminal conduct. MCL 780.767(1).

         Defendant also contends that the restitution award was a substitute for civil damages.
“[R]estitution is not a substitute for civil damages but only encompasses those losses that are (1)
easily ascertained and measured and (2) a direct result of defendant’s criminal acts.” People v
White, 212 Mich. App. 298, 316; 536 NW2d 876 (1995). Here, the PSIR contemplated true
restitution and provided sources to support the $11,320 figure, which was easily ascertained and
measured, and the loss was the result of defendant’s criminal conduct. Accordingly, the
restitution imposed by the trial court was not a substitute for civil damages and encompassed the
actual loss incurred by the insurer.

        Finally, defendant argues that the court costs, fines, assessments, and fees imposed by the
trial court were arbitrary, excessive, unreasonable, and reflected an abuse of discretion. Again,
this unpreserved argument is reviewed for plain error affecting defendant’s substantial rights.
Carines, 460 Mich. at 763-764. The imposition of the $750 fine was authorized, reasonable, and
proper under MCL 769.1k(1)(b)(i) (authorizing imposition of fines pursuant to underlying
criminal statutes) and MCL 257.625(9)(c) (authorizing fine for third OWI of not less than $500
but not more than $5,000). The imposition of only $300 in attorney fees was authorized,
reasonable, and proper under MCL 769.1k(1)(b)(iv) (authorizing an order requiring a defendant
to cover “[t]he expenses of providing legal assistance to the defendant”). The imposition of the
$130 victim’s rights assessment was authorized, reasonable, and mandatory under MCL
769.1k(1)(b)(v) (alluding to “[a]ny assessment authorized by law”) and MCL 780.905(1)(a)

                                                -4-
(requiring a $130 crime victim’s rights assessment “[i]f the offense is a felony”).2 The
imposition of the $125 screening cost was authorized under MCL 257.625b(5) (requiring a
defendant who commits OWI to undergo substance abuse screening and to “pay for the costs of
the . . . screening”), and defendant has not established plain error affecting substantial rights with
respect to the reasonableness of the amount. The imposition of the $118 in state costs was
authorized, reasonable, and mandatory under MCL 769.1j(1) (requiring payment of state costs in
the amount of $68 for a felony conviction and $50 for a misdemeanor conviction).3

        We now address the imposition of $1,000 in court costs. In People v Cunningham, 496
Mich. 145, 147; 852 NW2d 118 (2014), our Supreme Court held that MCL 769.1k(1)(b) did not
provide courts with independent authority to impose court costs in criminal cases. Shortly
thereafter, 2014 PA 352 took effect, wherein the Legislature amended MCL 769.1k(1)(b),
authorizing the imposition of court costs. As amended by 2014 PA 352, MCL 769.1k(1)(b)(iii)
provides that a court may impose the following cost on a defendant at sentencing:

                [A]ny cost reasonably related to the actual costs incurred by the trial court
         without separately calculating those costs involved in the particular case,
         including, but not limited to, the following:

                (A) Salaries and benefits for relevant court personnel.

                (B) Goods and services necessary for the operation of the court.

                (C) Necessary expenses for the operation and maintenance of court
         buildings and facilities.

      2014 PA 352 became effective on October 17, 2014, and the enacting sections of 2014
PA 352 provided:

                 Enacting section 1. This amendatory act applies to all fines, costs, and
         assessments ordered or assessed under section 1k of chapter IX of the code of
         criminal procedure, 1927 PA 175, MCL 769.1k, before June 18, 2014, and after
         the effective date of this amendatory act.

                Enacting section 2. This amendatory act is a curative measure that
         addresses the authority of courts to impose costs under section 1k of chapter IX of
         the code of criminal procedure, 1927 PA 175, MCL 769.1k, before the issuance of
         the supreme court opinion in People v Cunningham, 496 Mich. 145 (2014).
         [Emphasis added.]

       Here, defendant was sentenced in January 2014; therefore, the amended version of MCL
769.1k(1)(b)(iii) is retroactively applicable to defendant’s case and court costs are authorized.


2
    OWI, third-offense, is a felony. MCL 257.625(9)(c).
3
    DWLS, second-offense, is a misdemeanor. MCL 257.904(3).


                                                 -5-
        In Konopka, slip op at 8-16, this Court thoroughly addressed and rejected a host of
constitutional challenges to the amendment of MCL 769.1k(1)(b), including claimed ex post
facto violations. We are bound by Konopka, MCR 7.215(J)(1), and, accordingly, the trial court
had the authority to impose court costs under 2014 PA 352; MCL 769.1k(1)(b)(iii). Further,
consistent with Konopka, we remand for a determination of the proper amount of costs, which
amount must be “reasonably related to the actual costs incurred by the trial court,” MCL
769.1k(1)(b)(iii). See Konopka, slip op at 16.4

        Affirmed with respect to all aspects of defendant’s convictions and sentences, except that
remand is necessary for an examination of the factual basis for the $1,000 in court costs imposed
by the trial court. We do not retain jurisdiction.

                                                            /s/ Jane E. Markey
                                                            /s/ William B. Murphy
                                                            /s/ Cynthia Diane Stephens




4
  The lower court record contains no indication that the trial court contemplated or examined the
factual basis for the amount of the court costs, thereby necessitating a remand.


                                               -6-